Citation Nr: 1225703	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  09-09 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for glaucoma of the left eye.

2.  Entitlement to service connection for glaucoma of the right eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel





INTRODUCTION


The Veteran served on active duty from December 1962 to September 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in March 2008 of a Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The RO in June 2011 certified the Veteran's appeal to the Board as one issue, that is, service connection for glaucoma.  In November 2011, in writing, the Veteran advised the Board that he wished to withdraw the appeal as it pertains to service connection for glaucoma of the right eye.  Therefore, the Board has separately addressed glaucoma in each eye as set forth on the first page of the decision.

The issue of service connection for glaucoma of the left eye is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

In November 2011, prior to the promulgation of a decision, the Veteran in writing withdrew his appeal on the issue of service connection for glaucoma of the right eye. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for service connection for glaucoma of the right eye have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In July 2008, the Veteran initiated an appeal on the claim for service connection for glaucoma.  The evidence indicates the Veteran has glaucoma in both eyes.

The RO in June 2011 certified the Veteran's appeal to the Board as service connection for glaucoma.  In November 2011 the Veteran, in writing, advised the Board that he wished to withdraw the appeal as it pertains to service connection for glaucoma of the right eye.

A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision.  Withdrawal of a substantive appeal may be made by the Veteran.  38 C.F.R. § 20.204.

As there is no longer an allegation of error of fact or of law as to the claim, the Board does not have appellate jurisdiction and the appeal as to the claim of service connection for glaucoma of the right eye is dismissed.  38 U.S.C.A. § 7105.


ORDER

The appeal of the claim for service connection for glaucoma of the right eye is dismissed.


REMAND

On the remaining claim of service connection for glaucoma of the left eye, further development is required.  

The Veteran, in a VA examination in November 2003, indicated that a private physician, recorded as Dr. Carey, first diagnosed that he had diabetes mellitus, type II (diabetes), which has resulted in diabetic complications in the left eye.  All records in the file, starting with private physician records in February 1999, demonstrate that the Veteran already had been diagnosed with both glaucoma and diabetes before February 1999, but by February 1999, diabetic changes in the left eye had been noted.  Although the Veteran is service connected for diabetes, no attempt has been made to obtain records of Dr. Carey.  The Board has determined that the Veteran should be given the opportunity to identify who and when he was diagnosed with glaucoma and provide those records as well as the records of Dr. Carey in support of his claim.

The medical evidence also suggest that the Veteran received additional treatment by Dr. Samuel E. Cox, O. D., and Dr. Howard L. Cummings, M. D., after both caregivers submitted reports in February 2003 and October 2009 respectively.  Again, all records from these two caregivers should be submitted in support of the claim for service connection for glaucoma of the left eye.

In addition, there appears to be gaps in VA treatment records.  The first VA treatment record is a VA Agent Orange examination occurring in January 1982 and then VA out patient records from May 2003 to October 2003 and then from December 2006 to June 2001.  Although there currently is no evidence to suggest the Veteran was seen between 1982 and 2003, there are indications the Veteran was seen at VA in 2004 and 2005.  Accordingly, records from the missing time periods and updated records should be obtained.

Service treatment records indicate the Veteran was seen twice for symptoms involving his eyes.  In May 1967, the Veteran complained of headaches and had an eye examination to determine if a change in visual acuity could be causing the headaches.  In February 1969, although no pathology was found, the Veteran sought treatment for night vision problems when he complained of blindness from car lights.  There has not been a VA examination to determine whether the Veteran's glaucoma of the left eye is related to these two incidents or service generally.

Further, the Veteran's treatment records indicate he is currently legally blind, but the examinations do not adequately discuss the relationship between that condition and the glaucoma and the diabetic eye conditions such as diabetic retinopathy and diabetic macular edema.  Although evidence is not clear, it appears the Veteran was diagnosed with glaucoma before he was diagnosed with diabetes.  An examination in January 2009 attributed the blindness primarily to diabetic retinopathy while a VA examination in May 2009 attributed the legal blindness to glaucoma.  A third VA examination in October 2010 stated that glaucoma and diabetic macular edema affected visual acuity in the same way but glaucoma starts in the area of peripheral vision and the diabetic macular edema affects central visual acuity.  A VA opinion is needed to determine the onset of each eye disorder and whether any diabetic eye complication caused or aggravated the glaucoma.

A remand is therefore necessary for an opinion concerning the relationship between the in-service incidents and the Veteran's current disabilities opinions as to whether glaucoma may be service connected including direct and secondary service connection.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran either to submit or to authorize VA to obtain the records of Samuel E. Cox, Cox Vision Center, Johnson City, Tennessee, since February 2003 to the present; Dr. Howard L. Cummings, Southwest Retina Associates, who has offices in several locations including Johnson City, Tennessee, all records to the present; and to submit records from or provide the full and correct names and contact information and authorize VA to obtain the records from Dr. Carey and the physician who diagnosed glaucoma, if different then Dr. Carey.  The RO/AMC should attempt to obtain these records once authorization is obtained.

All efforts to obtain these records must be documented in the file.  Any negative replies must be in writing and the Veteran notified in accordance with 38 C.F.R. § 3.159.

2.  Obtain all VA records January 1982 to February 2003, from October 2003 to December 2006, and from June 2011 to the present from the Mountain View VA Medical Center.  All attempts to obtain these records should be documented in the file.

3.  After the record development is completed, afford the Veteran a VA eye examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.

The examiner is asked to determine whether the Veteran has glaucoma of the left eye, and, if so, whether it is at least as likely as not (50 percent probability or more) that the glaucoma of the left eye had its onset during service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found. 

The examiner is also asked to diagnosis each diabetic related eye disorder and the effect upon the left eye and its function.

For each diagnosis, if feasible, the examiner should determine the date of onset of the condition.

The examiner is asked to specifically discuss the relationship between glaucoma of the left eye and the service treatment in May 1967 when the Veteran complained of headaches and February 1969 when the Veteran complained of night vision problems and blindness resulting from car lights.  
The examiner is asked to specifically discuss the relationship between any diagnosed eye condition and the episodes of temporary blurred vision that the Veteran has experienced starting in March 2008.

The examiner is also requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that glaucoma of the left eye was caused or aggravated by the service-connected disability of diabetes mellitus or diabetic retinopathy.  While the Veteran is currently service connected for diabetes mellitus, type II and diabetic retinopathy, the opinion should also specifically discuss any diabetic eye diagnosis including diabetic macular edema and whether it caused or aggravated the Veteran's glaucoma of the left eye.  

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.   

4.  After the development requested is completed, readjudicate the claim for service connection for glaucoma of the left eye.  If any benefit sought remains denied, furnish the Veteran a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


